Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantx Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to ss.240.14a-12 USA TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(I)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 10, 2007 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of USA Technologies, Inc. to be held at 10:00 a.m., May 11, 2007, at the Chester Valley Golf Club, 430 Swedesford Road, Malvern, Pennsylvania 19355. In connection with the Annual Meeting, enclosed herewith is the Proxy Statement and Proxy. We are requesting your approval of a number of proposals that are very important to the Companys future success. Therefore, whether or not you expect to attend the meeting in person, it is imperative that your shares be voted at the meeting. At your earliest convenience, please complete, date and sign the Proxy and return it in the enclosed, postage-paid envelope furnished for that purpose. Following the consideration of the proposals by the shareholders, management will present a current report on the activities of the Company. At the meeting, we will welcome your comments on or inquiries about the business of the Company that would be of interest to shareholders generally. I look forward to seeing you at the Annual Meeting. In the meantime, please feel free to contact me with any questions you may have. Sincerely, /s/ George R. Jensen, Jr. George R. Jensen, Jr. Chairman and Chief Executive Officer USA TECHNOLOGIES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 11, 2007 To Our Shareholders: The Annual Meeting of Shareholders of USA Technologies, Inc., a Pennsylvania corporation (the Company), will be held at 10:00 a.m., May 11, 2007, at the Chester Valley Golf Club, 430 Swedesford Road, Malvern, Pennsylvania 19355, for the following purposes: 1. The election of George R. Jensen, Jr., Stephen P. Herbert, William L. Van Alen, Jr., Steven Katz, Douglas M. Lurio, Stephen W. McHugh, and Joel Brooks as Directors; 2. To act upon a proposal to ratify the appointment of Goldstein Golub Kessler LLP as the independent registered public accounting firm of the Company for fiscal year 2007; and 3. To transact such other business as may properly come before the Annual Meeting and any and all adjournments thereof. The Board of Directors has fixed the close of business on March 15, 2007 as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting and any and all adjournments thereof. You are cordially invited to attend the meeting in person. Whether or not you expect to attend the meeting in person, please promptly mark, sign and date the enclosed proxy and return it in the envelope provided for that purpose. By Order of the Board of Directors, /s/ George R. Jensen, Jr. George R. Jensen, Jr. Chairman and Chief Executive Officer USA TECHNOLOGIES, INC. PROXY STATEMENT SOLICITATION OF PROXY, REVOCABILITY AND VOTING GENERAL The enclosed proxy is solicited on behalf of the Board of Directors of USA Technologies, Inc., a Pennsylvania corporation (the Company), for use at the 2007 Annual Meeting of Shareholders (the Annual Meeting), to be held at 10:00 a.m., on May 11, 2007, at the Chester Valley Golf Club, 430 Swedesford Road, Malvern, Pennsylvania 19355. Only holders of Common Stock or Series A Convertible Preferred Stock of record at the close of business on March 15, 2007 will be entitled to notice of and to vote at the Annual Meeting. Each share of Common Stock is entitled to one vote and each share of Series A Convertible Preferred Stock is entitled to one-hundredth of a vote on all matters to come before the Annual Meeting. On March 15, 2007, the record date for the Annual Meeting, the Company had issued and outstanding 10,981,591 shares of Common Stock, no par value (Common Stock), and 520,392 shares of Series A Convertible Preferred Stock, no par value (Series A Preferred Stock). The Companys principal executive offices are located at 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania 19355. The approximate date on which this Proxy Statement and the accompanying proxy are first being sent to shareholders is April 10, 2007. QUORUM AND VOTING The presence, in person or by proxy, of the holders of a majority of the votes entitled to be cast by the shareholders entitled to vote generally at the Annual Meeting is necessary to constitute a quorum. Votes withheld for director nominees and abstentions on the other proposals to be considered at the Annual Meeting will be counted in determining whether a quorum has been reached, but the failure to execute and return a proxy will result in a shareholder not being considered present at the meeting. The holders of the Common Stock and Series A Preferred Stock vote together, and not as a separate class, on all matters to be submitted to shareholders at the Annual Meeting. If a quorum is not present at the Annual Meeting, we expect that the Annual Meeting will be adjourned or postponed to solicit additional proxies. Assuming the presence of a quorum, generally the adoption of a proposal by the shareholders requires the affirmative vote of the holders of at least a majority of all shares casting votes in person or by proxy at the Annual Meeting. Directors are elected by a plurality, and the seven nominees who receive the most votes will be elected. Abstentions and broker non-votes will not be taken into account to determine the outcome of the election of directors. Approval of the proposal to ratify the selection of auditors will require the affirmative vote of the holders of at least a majority of all shares casting votes in person or by proxy at the Annual Meeting. Only shares affirmatively voted for a proposal, including properly executed proxies that do not contain voting instructions, will be counted as favorable votes for that proposal. Brokers who hold shares of stock in street name for customers and who indicate on a proxy that the broker does not have discretionary authority to vote those shares as to a particular matter are referred to as broker non-votes. Broker non-votes will have no effect in determining whether this proposal will be adopted at the Annual Meeting although they would be counted as present for purposes of determining the existence of a quorum. Abstentions as to this proposal will have the same effect as votes against such proposal. REVOCABILITY OF PROXIES Shares represented by proxies, if properly signed and returned, will be voted in accordance with the specifications made thereon by the shareholders. Any proxy not specifying to the contrary will be voted in favor of the adoption of all of the proposals referred to in the Notice of Annual Meeting and for the seven nominees for Director listed in Item 1 below. A shareholder who signs and returns a proxy may revoke it any time before it is voted by the filing of an instrument revoking it or a duly executed proxy bearing a later date with the Secretary of the Company. Your mere attendance at the Annual Meeting will not revoke your proxy. SOLICITATION The cost of soliciting proxies will be borne by the Company. Such solicitation will be made by mail and may also be made on behalf of the Company by the Companys Directors, officers or employees in person or by telephone, facsimile transmission or telegram. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT COMMON STOCK The following table sets forth, as of March 22, 2007, the beneficial ownership of the Common Stock of each of the Company's directors, executive officers, and five percent or greater owners, as well as by the Company's directors and executive officers as a group. Except as set forth below, the Company is not aware of any beneficial owner of more than five percent of the Common Stock. Except as otherwise indicated, the Company believes that the beneficial owners of the Common Stock listed below, based on information furnished by such owners, have sole investment and voting power with respect to such shares, subject to community property laws where applicable: Number of Shares of Common Stock Percent of Name and Address of Beneficial Owner Beneficially Owned(1) Class(2) George R. Jensen, Jr. 184,290 (3) 1.67 % 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 Stephen P. Herbert 79,860 (4) * 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 David M. DeMedio 7,345 (5) * 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 Douglas M. Lurio 17,530 (6) * 2005 Market Street, Suite 2340 Philadelphia, Pennsylvania 19103 Steven Katz 15,350 (7) * 440 South Main Street Milltown, New Jersey 08850 William L. Van Alen, Jr. 61,517 (8) * P.O. Box 727 Edgemont, Pennsylvania 19028 Joel Brooks 0 * 303 George Street, Suite 420 New Brunswick, New Jersey 08901 Stephen W. McHugh 0 * 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 SAC Capital Advisors LLC 1,666,667 (9) 15.2 % 72 Cummings Point Road Stamford, CT 06902 Cortina Asset Management LLC 1,000,000 (10) 9.11 % 330 East Kilbourn, Suite 850 Milwaukee, WI 53202 Wellington Management Company, LLP 942,500 (11) 8.58 % 75 State Street Boston, Massachusetts 02109 All Directors and Executive 365,892 3.26 % Officers as a Group (8 persons) *Less than one percent (1%) (1) Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and derives from either voting or investment power with respect to securities. In computing the number of shares of Common Stock beneficially owned by a person, we deemed outstanding shares of Common Stock issuable upon the conversion of Convertible Senior Notes, and the exercise of warrants and options currently exercisable, or exercisable within 60 days of March 22, 2007. We did not deem these shares outstanding, however, for the purpose of computing the percentage ownership of any other person. (2) The percentage of Common Stock beneficially owned is based on 10,981,591 shares outstanding as of March 22, 2007. (3) Includes 2,000 shares of Common Stock beneficially owned by his spouse. This table does not include the right granted to Mr. Jensen under his employment agreement to receive Common Stock upon the occurrence of a USA Transaction (as defined therein). Includes 60,000 shares owned by George R. Jensen, Jr. Grantor Retained Unitrust dated July 14, 2003 over which Mr. Jensen retains beneficial ownership. Includes 25,000 shares underlying vested stock options. (4) Includes 10 shares of Common Stock beneficially owned by his child and 4,000 shares of Common Stock beneficially owned by his spouse. Includes 6,000 shares underlying vested stock options. (5) Includes 4,959 shares underlying vested stock options issuable to Mr. DeMedio and 375 shares underlying stock options that vest within 60 days of March 22, 2007. (6) Includes 1,500 shares of Common Stock issuable to Mr. Lurio upon conversion of his Senior Note, 6,000 shares underlying vested stock options, and 3,000 shares underlying stock options that vest within 60-days of March 22, 2007. (7) Includes 6,000 shares underlying vested stock options and 3,000 shares underlying stock options that vest within 60-days of March 22, 2007. (8) Includes 10,167 shares of Common Stock issuable to Mr. Van Alen upon conversion of his Senior Notes, 2,000 shares issuable upon the exercise of warrants and 100 shares of Common Stock beneficially owned by his spouse. Includes 12,000 shares underlying vested stock options. (9) Based upon a Schedule 13G filed with the Securities and Exchange Commission on March 22, 2007, S.A.C. Capital Advisors, LLC, S.A.C. Capital Management, LLC, S.A.C. Capital Associates, LLC, and Steven A. Cohen, each have shared voting and investment power with respect to such shares. The address of SAC Capital Advisors and Mr. Cohen is as indicated in the table. The address of SAC Capital Management is 540 Madison Avenue, New York, New York, 10023. The address of SAC Capital Associates is P.O. Box 58, Victoria House, The Valley, Anguilla, British West Indies. Each of SAC Capital Advisors, SAC Capital Management and Mr. Cohen disclaim beneficial ownership of these shares. (10) Based upon a Schedule 13G filed with the Securities and Exchange Commission on February 14, 2007, reflecting the beneficial ownership of our Common Stock by Cortina Asset Management LLC, which has sole voting authority over 510,147 shares and sole dispositive power over 1,000,000 shares. Does not include 500,000 shares underlying warrants that were not reflected in the Schedule 13G. (11) Based upon a Schedule 13G/A filed with the Securities and Exchange Commission on February 14, 2007, reflecting the beneficial ownership of our Common Stock by Wellington Management Company, LLP, which has shared voting authority over 484,750 shares and shared dispositive power over 942,500 shares. Does not include 75,000 shares underlying warrants that were not reflected in the Schedule 13G/A. PREFERRED STOCK There were no shares of Preferred Stock that were beneficially owned by the Company's directors or executive officers. ITEM 1 ELECTION OF DIRECTORS (Item 1 on Proxy Card) The shareholders are being asked to elect seven directors, who will comprise the entire Board of Directors of the Company, to serve until the next annual meeting of shareholders or until their successors are duly elected and qualified. All of the nominees are current members of the Board of Directors. Although the Board of Directors has no reason to believe any of the nominees will be unable to accept such nomination, if such should occur, proxies will be voted (unless marked to the contrary) for such substitute person or persons, if any, as shall be recommended by the Board of Directors. However, proxies will not be voted for more than seven directors. Shareholders who do not wish their shares to be voted for a particular nominee may so direct in the space provided in the proxy card. The Board of Directors has nominated, and recommends the election of, the seven persons listed below to serve as Directors of the Company. The following information is furnished with respect to each nominee for election as a Director: Name Age Position(s) Held George R. Jensen, Jr. 58 Chief Executive Officer, Chairman of the Board of Directors Stephen P. Herbert 43 Chief Operating Officer and President, Director William L. Van Alen, Jr. (1)(2) 73 Director Steven Katz (1) 58 Director Douglas M. Lurio 50 Director Stephen W. McHugh (2) 50 Director Joel Brooks (2) 47 Director (1) Member of Compensation Committee (2) Member of Audit Committee Each Director holds office until the next Annual Meeting of shareholders and until his successor has been elected and qualified. George R. Jensen, Jr., has been our Chief Executive Officer and a Director since our inception in January 1992. Mr. Jensen was Chairman, Director, and Chief Executive Officer of American Film Technologies, Inc. ("AFT") from 1985 until 1992. AFT was in the business of creating color imaged versions of black-and-white films. From 1979 to 1985, Mr. Jensen was Chief Executive Officer and President of International Film Productions, Inc. Mr. Jensen was the Executive Producer of the twelve hour miniseries, "A.D.", a $35 million dollar production filmed in Tunisia. Procter and Gamble, Inc., the primary source of funds, co-produced and sponsored the epic, which aired in March 1985 for five consecutive nights on the NBC network. Mr. Jensen was also the Executive Producer for the 1983 special for public television, "A Tribute to Princess Grace". From 1971 to 1978, Mr. Jensen was a securities broker, primarily for the firm of Smith Barney, Harris Upham. Mr. Jensen was chosen 1989 Entrepreneur of the Year in the high technology category for the Philadelphia, Pennsylvania area by Ernst & Young LLP and Inc. Magazine. Mr. Jensen received his Bachelor of Science Degree from the University of Tennessee and is a graduate of the Advanced Management Program at the Wharton School of the University of Pennsylvania. Mr. Jensen is also a Director of The Noah Fund, a publicly traded mutual fund. Stephen P. Herbert was elected a Director in April 1996, and joined USA on a full-time basis on May 6, 1996. Prior to joining us and since 1986, Mr.
